DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The Examiner attempted unsuccessfully to reach Applicants’ Representative on 21 May 2021, to resolve the claim objection against claims 10-11, infra.  This is the only issue preventing allowance.
However, the Representative was not available to discuss and approve a needed Examiner’s Amendment.  Therefore, this action is mailed NON-FINAL.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election in the reply filed on 03/16/2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the election of species requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicants elected species is free of the prior art (see “SEARCH 6” through “SEARCH 8” in enclosed search notes).
The full scope of amended instant claim 6 has been searched using Registry, HCaplus, and Casreact databases of STN (see “SEARCH 6” through “SEARCH 13” in enclosed search notes).  However, the claim 6 is free of the prior art.
Therefore, the Election of Species Requirement of 10/16/2020, is withdrawn, since the claims are free of the prior art.
All claims have been examined on the merits.
Current Status of 16/320,796
Claims 6-13 have been examined on the merits.  Claim 6 is currently amended.  Claims 7-13 are previously presented.
Priority
Applicants identify the instant application, Serial #:  16/320,796, filed 01/25/2019, as a national stage entry of PCT/CN2017/094254, International Filing Date: 07/25/2017, which claims foreign priority to Chinese patent applications:  201710037675.7, filed 01/19/2017; and 201610590791.7, filed 07/26/2016.
Acknowledgment is made of applicant's claim for foreign priority based on an application 201710037675.7. It is noted, however, that applicant has not filed a certified copy of the said application as required by 37 CFR 1.55.
Receipt is acknowledged of certified copies of papers for application 201610590791.7, which is required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/25/2019, 04/26/2019, 12/05/2019, 04/21/2020, 10/20/2020, and 03/22/2021, are in compliance 
Claim Objections
Claims 10-11 are objected to for ending with the phrase “for use in the treatment of”.  This is not a complete sentence.  Since the claim is otherwise explanatory and understandable (thus, no indefiniteness issue), why not end claims 10-11 with -- [[for use in the treatment of]] for use in the treatment thereof. -- ?
This objection likewise encompasses claims 12-13, which depend on claims 10-11, but do not remedy the underlying rationale underpinning this objection.
Speedy resolution of this objection can bring this case expeditiously to allowance.
Conclusion
Claims 10-13 are objected to for an awkward ending to claims 10-11 (see “Claim Objections” section, above).
Claims 6-9 are presently allowable as written.
There is no known prior art reference that either teaches or anticipates a compound of genus formula I of instant claim 6.
The reference ARNOLD (WO 2007/084667 A2, referenced in IDS of 01/25/2019), discloses the compound of Example 50:  
    PNG
    media_image1.png
    282
    277
    media_image1.png
    Greyscale
 (page 66).
However, the ARNOLD reference is a close art, and not a prior art reference since it does not teach or anticipate any embodiment of the instant amended claim 6.  For example, the compound 50, above, does not teach or anticipate the embodiment for ring A as per instant amended claim 6.  Said compound 50 does not teach or anticipate either the first embodiment of ring A:  
    PNG
    media_image2.png
    132
    155
    media_image2.png
    Greyscale
 , wherein X1 has to be N; or the second embodiment of ring A:  
    PNG
    media_image3.png
    129
    169
    media_image3.png
    Greyscale
 , wherein X1 can be CH and ring A is connected to the core phenyl as per the second embodiment of ring A of instant claim 6.
Furthermore, there is no known motivation (and no known prior art reference providing said motivation) to modify the teachings of ARNOLD to arrive at the claimed invention of instant claim 6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625